Title: John Adams to Thomas Boylston Adams, 14 July 1800
From: Adams, John
To: Adams, Thomas Boylston


				
					Dear Thomas
					Quincy July 14th 1800
				
				I have not received a letter from you since I left you. As I hear nothing of the epidemic in Philadelphia, I begin to hope that such a calamity will this year be spared to that city. I should be gratified to hear of your health and success. I could fill a sheet with curious anecdotes of politicks & electioneering, but as this is a subject on which I ought not to permit myself to write speak or even think you will convict me of error & transgression, if I say that Gen Hamilton has been a tour through New England to persuade the people to choose electors who will give a unanimous vote for Gen. Pinckney. To be sure Mr. Adams will have an unanimous vote in Massachusetts but not one in Connecticut nor New Jersey. Thus impudent & brazed faced is the style. My information is from Gentlemen of the best & first characters in more than one State to whom this language was held by Hamilton himself. You may shew this letter to Dr. Rush & to him alone—then burn it. With a tender affection / & solicitude for your welfare I am your worn out father
			